CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER OF GREAT CHINA MANIA HOLDINGS, INC. PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO § -OXLEY ACT OF 2002 In connection with the Quarterly Report of Great China Mania Holdings, Inc. (the “Company”) on Form 10-Q-A for the period ended June30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Yau Wai Hung, Chief Executive Officer of the Company, do hereby certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, based on my knowledge, that: 1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /S/ Yau Wai Hung Yau Wai Hung Acting Principal Financial Officer Date: April 13, 2012 This certification accompanies the Report pursuant to § 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of §18 of the Securities Exchange Act of 1934, as amended.
